Per curiam.
Without intending to intimate an opinion, that Deskins and Lockhart might not be proceeded against by indictment or information, for corruptly endeavouring to obstruct or impede the due administration of justice, this court is unanimously of opinion, that since the statute of *6861830-31, defining contempts, and limiting the powers of the courts to inflict punishment for them, the acts imputed in the rule to the defendants, do not amount to a contempt punishable in the summary manner contemplated by the rule; and therefore the motion to discharge the rule ought to be sustained.